Citation Nr: 1739777	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine with herniation at L4-5 and L5-S1, to include an evaluation in excess of 10 percent prior to December 5, 2011, and an evaluation in excess of 20 percent thereafter.

2.  Entitlement to an increased evaluation for sciatica of the left lower extremity, to include an evaluation in excess of 10 percent prior to June 14, 2010, and an evaluation in excess of 20 percent thereafter.

3.  Entitlement to an increased evaluation for sciatica of the right lower extremity, to include an evaluation in excess of 10 percent prior to June 14, 2010, and an evaluation in excess of 20 percent thereafter.

4.  Entitlement to an evaluation for peripheral neuropathy of the left hand with left upper extremity radiculopathy to include an evaluation in excess of 20 percent prior to June 8, 2016, and an evaluation in excess of 40 percent thereafter.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left wrist with decreased motion of motion of the left little finger, ring finger, middle finger, and index finger.

6.  Entitlement to an increased evaluation for degenerative joint disease due to post-surgical residuals to the right knee, to include an evaluation in excess of 20 percent prior to January 31, 2012, and an evaluation in excess of 30 percent as of March 1, 2013.

7.  Entitlement to a compensable evaluation for residual scars, status post-left wrist laceration and right knee surgery prior to September 25, 2015, and in excess of 10 percent thereafter.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from January 1975 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and St. Petersburg, Florida.

The Veteran was previously scheduled for a hearing before a Veterans Law Judge in August 2014 and again in October 2014.  However, in July 2014, VA received a statement from the Veteran's representative withdrawing the Veteran's request for a hearing regarding all issues on appeal.

The claims were remanded for additional development in January 2015.  The Board notes that at that time, the claims of entitlement to service connection for degenerative joint disease of the cervical spine and entitlement to service connection for radiculopathy of the upper extremities as secondary to degenerative joint disease of the cervical spine were also on appeal.  Since the last remand, the claims were granted in a decision dated in June 2016; therefore, the issue of service connection for these disabilities is no longer on appeal. 

In the June 2016 rating decision, the AOJ granted entitlement to service connection for radiculopathy of the left upper extremity and assigned a separate disability rating of 20 percent.  However, at that time, the Veteran was already in receipt of a 20 percent disability rating for peripheral neuropathy of the left hand, radial nerve, median and ulnar nerves, also rated as 20 percent disabling.  In a January 2017 rating decision, the AOJ found clear and unmistakable error (CUE) in the June 2016 rating decision finding that separate disability ratings were not warranted.  As such, the AOJ combined the two 20 percent ratings for neurological disorders of the left upper extremity and assigned a 40 percent disability rating as of June 8, 2016. 

The claims of entitlement to increased evaluations for degenerative disc disease of the lumbar spine, sciatica of the right and left lower extremities, degenerative joint disease of the left wrist, degenerative joint disease due to post-surgical residuals to the right knee, and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's cervical radiculopathy of the left upper extremity has been manifested by mild incomplete paralysis of the upper and middle radicular groups, which is wholly sensory.

2.  Prior to September 25, 2015, the Veteran's peripheral neuropathy of the left upper extremity has been manifested by moderate incomplete paralysis of the lower radicular group.

3.  Starting September 25, 2015, the Veteran's peripheral neuropathy of the left upper extremity has been manifested by complete paralysis of the median nerve.

4.  Prior to September 25, 2015, the Veteran's left wrist and right knee scars have manifested as six superficial and linear scars, which are not painful or unstable.

5.  Starting September 25, 2015, the Veteran's left wrist and right knee scars have manifested as six superficial and linear scars, including two which are painful or unstable.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no higher, for cervical radiculopathy of the left upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8511 (2016).

2.  Prior to September 25, 2015, the criteria for a 30 percent disability rating, but no higher, for peripheral neuropathy of the left wrist, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2016).

3.  Starting September 25, 2015, the criteria for a 60 percent disability rating, but no higher, for peripheral neuropathy of the left wrist, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2016).

4.  Prior to September 25, 2015, the criteria for an initial compensable disability rating for left wrist and right knee scars have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, DC 7805.

5.  Starting September 25, 2015, the criteria for an initial disability rating in excess of 10 percent for left wrist and right knee scars have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, DC 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated July 2008 and November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claims has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA and identified private treatment records, and Social Security Administration (SSA) disability records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA examinations in February 2009, June 2010, December 2011, September 2015, and June 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As noted above, the claims were remanded by the Board in January 2015 for additional development to include a new VA examination.  The Veteran underwent additional VA examinations in September 2015, and the claims were readjudicated in a February 2017 supplemental statement of the case (SSOC).  The Board finds there has been substantial compliance with the directions in the prior remand regarding the issues addressed on the merits in the decision below.  See Stegall v. West, 11 Vet. App. 268 (1998).


II.  Increased Rating Claims
      
      Rules and Regulations - General
      
Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).

An initial rating claim is an original compensation claim under 38 C.F.R. § 3.655 (b), so where a veteran fails to report for an examination, as here, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).

      A.  Left Upper Extremity

Rules and Regulations- Specific

The Veteran's left upper extremity disability was rated 20 percent disabling prior to June 8, 2016, and 40 percent disabling thereafter under Diagnostic Codes 8515-8512.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8512 for disability of the lower radicular group, for mild incomplete paralysis, a 20 percent rating is assigned for either major or minor hand.  For moderate incomplete paralysis a 40 percent rating is assigned for the major hand and a 30 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the lower radicular group on the major side with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  Complete paralysis of the minor hand is rated as 60 percent disabling.  38 C.F.R. § 4.124a.

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8513 for all radicular groups, for mild incomplete paralysis, a 20 percent rating is assigned for either major or minor hand.  For moderate incomplete paralysis a 40 percent rating is assigned for the major hand and a 30 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 70 percent rating is assigned for the major hand and a 60 percent rating is assigned for the minor hand.  A 90 percent rating is assigned for complete paralysis and complete paralysis of the minor hand is rated as 80 percent disabling.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8514 for disability of the musculospiral nerve (radial nerve), for mild incomplete paralysis, a 20 percent rating is assigned for either major or minor hand.  For moderate incomplete paralysis a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the radial nerve on the major side with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Complete paralysis of the minor hand is rated as 60 percent disabling.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8515 for disability of the median nerve, for moderate incomplete paralysis, a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the median nerve on the major side with such manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Complete paralysis of the minor hand is rated as 60 percent disabling.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8516 for disability of the ulnar nerve for mild incomplete paralysis, a 10 percent rating is assigned for either major or minor hand.  For moderate incomplete paralysis a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 40 percent rating is assigned for the major hand and a 30 percent rating is assigned for the minor hand.  A 60 percent rating is assigned for complete paralysis of the ulnar nerve on the major side with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Complete paralysis of the minor hand is rated as 50 percent disabling.  38 C.F.R. § 4.124a.

Factual Background

During a December 2008 VA spine examination, the Veteran complained of radiation of pain down both arms, right more than the left.  He described the pain as on the upper outer arm, the ulnar side of the forearm, and the little and ring fingers.  He reported the severity as 5/10 and denied flare-ups of the radiation of pain.  Sensation was not intact to pin prick on the left hand to light touch on all the fingers of the left hand to the left wrist.  The examiner specifically noted no joints were affected by the peripheral nerve condition.  The diagnosis was symptoms of radiculopathy in both upper extremities without weakness. 

During a February 2009 VA examination, the examiner noted the Veteran injured his left wrist in service which required repair of multiple tendons and nerves of the left wrist.  The Veteran complained of severe pain in the wrist which occurs a few times a year in the cold.  He also complained of decreased grip strength and decreased sensation in the left hand since surgery.  The Veteran denied flare-ups.  The Veteran reported he is right handed.  Upon physical examination, sensation was normal on the right hand.  For the left hand, light touch in all the fingers and palm of the left hand and pinprick to the left hand to wrist was absent.  Position sense in the fingers of the left hand was decreased.  The examiner noted left hand grip strength was decreased to 4/5 with mild weakness and he cannot use his fingers normally to grip.  The diagnosis was peripheral neuropathy in the left hand (radial, median, and ulnar nerves) with mild weakness.  

In a March 2009 SSA pain questionnaire, the Veteran described pain from his neck and back that goes down both arms.  He stated his hand feels like it is asleep and he has limited movement.  He reported it is in a permeant claw-like position.

In an April 2009 SSA disability evaluation, the examiner noted a history of left wrist laceration with resulting loss of function of his left fingers.  He is still able to use both hands, although with his left hand most of the function comes from has thumb.  The examiner noted evidence of active extension and passive range of motion to his left fingers.  The Veteran reported problems with buttons and tying shoes using his left hand.  Upon physical examination, the examiner noted evidence of active extension and passive range of motion to his left fingers.  Muscle strength was normal, and grip strength was decreased.  The diagnosis included multi-joint osteoarthritis and diminished function of the left fourth and fifth fingers, secondary to minimally reducible flexion contracture.  Range of motion testing was noted as within normal limits. 

An October 2011 VA progress note indicates the Veteran underwent electrodiagnostic testing.  The test showed evidence of ulnar neuropathy consistent with Guyon's canal syndrome with chronic denervation changes, moderate carpal tunnel syndrome in the left wrist, cervical nerve impingement at C7 with reinnervation changes.  

During a December 2011 VA examination, the examiner reported a diagnosis of peripheral neuropathy of the left hand radial nerve, medial and ulnar nerves.  The examiner noted the Veteran is right handed.  He complained of left upper arm tingling pain.  He also complained of moderate constant pain and moderate numbness in the left upper extremity.  Other symptoms included decreased grip strength and flexion deformity.  The Veteran was unable to pinch with the left hand.  There was no evidence of atrophy.  Sensation was not intact on monofilament and light touch testing at the left hand, all fingers, and wrist.  There was no evidence of trophic changes.  Phalen's and Tinel's sign testing was positive.  The examiner reported moderate incomplete paralysis of the left radial, median, and ulnar nerves.  The examiner noted subjective radiculopathy down the left arm but no objective evidence of disease for claimed left arm cervical radiculopathy.  The examiner stated that there is insufficient medical evidence to support a valid diagnosis. 

During a September 2015 VA examination, the examiner reported a diagnosis of osteoarthritis of the left wrist.  The Veteran reported he is right handed and he denied flare-ups of the wrist.  The Veteran described his functional loss and pain on range of motion, worse with using the hand.  Upon physical examination, the examiner noted left wrist range of motion was normal.  Pain was reported at all movements.  Muscle strength testing was normal.  The examiner reported the Veteran does have paralysis of left median nerve with residual pain, weakness in median nerve distribution of hand such that he has paralysis of those muscles innervated by median nerve. 

In a September 2015 VA spine examination report, the Veteran complained of mild paresthesias and numbness.  The examiner indicated involvement of the C5/C6 nerve roots (upper radicular group) and involvement of the C7 (middle radicular group) of mild severity. 

During a June 2016 VA nerves examination, the examiner noted a diagnosis of left hand neuropathy.  The examiner noted that the Veteran is right hand dominant.  The Veteran complained of moderate pain and paresthesias in the left upper extremity as well as severe numbness.  On examination, muscle strength testing revealed decreased strength (4/5) on left wrist flexion and extension, decreased grip strength (1/5) in the left hand as well as absent left thumb to index finger pinch.  The examiner reported muscle atrophy of the left hand.  Reflex testing was normal in the left upper extremity.  Sensory testing revealed normal sensation in the left shoulder area and forearm, but absent sensation in the left hand and fingers.  Phalen's and Tine's sings were positive.  The examiner noted that the Veteran's left hand neuropathy is affecting the radial, median, ulnar nerves and that it is moderate in severity.  Upper and middle radicular groups were noted as normal.  The lower radicular group was noted as having severe incomplete paralysis.  The examiner described the Veteran's peripheral neuropathy as productive of severe limitation of the left hand.  He noted that the Veteran has flexion contracture of digits 2-5 with sensory loss and weakness of the entire hand.  The examiner specified that the request was only for peripheral neuropathy of the left hand, therefore, only the upper extremities were evaluated.  

Analysis

Cervical Radiculopathy

The Board has considered whether the Veteran's service-connected cervical radiculopathy of the left upper extremity warrants a separate disability rating.  As noted in the Introduction, a January 2017 rating decision combined the Veteran's rating for cervical radiculopathy with his rating for service-connected left wrist peripheral neuropathy.  However, the Board finds a separate 20 percent rating disability rating is warranted for cervical radiculopathy of the left upper extremity under Diagnostic Code 8511 for mild, incomplete paralysis of the middle radicular group was based upon the findings of the October 2011 VA electrodiagnostic test and December 2008 and September 2015 VA examination reports.  The December 2008 VA examiner noted a diagnosis of cervical radiculopathy.  The October 2011 VA electrodiagnostic test showed cervical nerve impingement at C7 with reinnervation changes.  The September 2015 VA spine examination report included complaints of mild paresthesias and numbness and the examiner specifically indicated involvement of the C5/C6 nerve roots (upper radicular group) and involvement of the C7 (middle radicular group) of mild severity.

Diagnostic Code 8511, middle radicular groups, and Diagnostic Code 8510, upper radicular groups, provide the same tiered evaluations for mild, moderate, and severe, incomplete paralysis, and complete paralysis, of the nerves.  Thus, a higher rating is not warranted for cervical radiculopathy of the left upper extremity under Diagnostic Codes 8510, 8511.  38 C.F.R. § 4.124a. 

As the cervical radiculopathy of the left upper extremity represents a distinct disability separate and apart from his service-connected left wrist peripheral neuropathy, the Board additionally finds that the assignment of a separate rating under Diagnostic Code 8511 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  That is, the separate ratings compensate for separate symptomatology of the left arm.

The Board finds a separate 20 percent disability rating is warranted as the weight of the evidence demonstrates that the cervical radiculopathy of the left upper extremity is manifested by symptomatology more nearly approximating mild, incomplete paralysis under Diagnostic Code 8511, and the weight of the evidence does not establish moderate or severe incomplete paralysis or complete paralysis of the of the middle radicular group of the left upper extremity.  

Left Wrist Neuropathy

Prior to June 8, 2016, the Veteran's left wrist peripheral neuropathy is rated 20 percent disabling under Diagnostic Code 8512 for lower radicular group.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's disability has been manifested by symptomatology more nearly approximating moderate, incomplete paralysis of the left lower radicular group (minor) under Diagnostic Code 8512 and a disability rating of 30 percent is warranted.

The weight of the medical evidence does not establish severe incomplete paralysis or complete paralysis of the left lower radicular group (minor) for the time period in question.  There is no medical evidence which characterizes the left lower radicular group incomplete paralysis as moderate or severe.  The February 2009 VA examiner reported decreased grip strength and sensation.  The diagnosis was peripheral neuropathy in the left hand (radial, median, and ulnar nerves) with mild weakness.  An April 2009 SSA disability evaluation indicated that the Veteran is able to use his left hand; however, most of the function comes from has thumb.  The December 2011 VA examination report indicated moderate incomplete paralysis of the left radial, median, and ulnar nerves.  Therefore, the Board finds that a disability rating in excess of 30 percent for the left lower radicular group (minor) under Diagnostic Code 8512 is not warranted prior to September 25, 2015.

From September 25, 2015 to June 8, 2016, the Veteran's left wrist peripheral neuropathy is rated 20 percent disabling under Diagnostic Code 8512 for lower radicular group.  From June 8, 2016, the left wrist peripheral neuropathy is rated 40 percent disabling under Diagnostic Code 8512 for lower radicular group (minor).  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's disability has been manifested by symptomatology more nearly approximating complete paralysis of the left median nerve (minor) under Diagnostic Code 8515 and a disability rating of 60 percent is warranted.

The weight of the medical evidence establishes complete paralysis of the left median nerve (minor) from September 25, 2015.  The September 2015 VA examiner reported the Veteran has paralysis of left median nerve with residual pain, weakness in median nerve distribution of hand such that he has paralysis of those muscles innervated by median nerve.  Although the June 2016 VA examiner described the lower radicular group as having severe incomplete paralysis, the examiner also described the Veteran's peripheral neuropathy as manifested by flexion contracture of digits 2-5 with sensory loss and weakness of the entire hand.  

The Board notes that the VA examiners indicated that the lower radicular group, including the radial, median and ulnar nerves of the left upper extremity were affected.  However, higher ratings are not available under Diagnostic Codes 8514 (radial nerve) and 8516 (ulnar nerve) for incomplete paralysis of these nerves as the highest ratings under these codes have already been assigned starting September 25, 2015.  Furthermore, a higher rating is not available under Diagnostic Code 8512 as there is no evidence of complete paralysis of the lower radicular group.  Even so, the highest rating under this code has already been assigned starting September 25, 2015. 

Moreover, separate ratings under each of these diagnostic codes (Diagnostic Codes 8513, 8514, and 8516) would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  As the primary symptoms pertain to pain, limitation of motion, and diminished sensation in the left hand and fingers, the most appropriate diagnostic code is 8512 pertaining to the median nerve.

      B. Scars
      
Rules and Regulations

During the pendency of the Veteran's appeal, effective October 23, 2008, the criteria for rating skin disabilities, including scars, were revised.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Since these criteria revisions occurred after the Veteran submitted his July 2008 claim, the Board must apply the version of the law that is most favorable to the Veteran's claim.  However, a favorable version of the criteria is not for application prior to the effective date of the new law.  See 38 U.S.C.A. § 5110 (g); Green v. Brown, 10 Vet. App. 111, 116-119 (1997).

Under Diagnostic Code (DC) 7804, as in effect prior to October 23, 2008, DC 7804 provided for a maximum 10 percent evaluation for superficial and unstable scars or superficial scars which were painful on examination.  See 38 C.F.R. § 4.118, DC 7804 (2005).  Under DC 7805, other scars of a miscellaneous nature were to be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

Under the revised version of DC 7804, one or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Factual Background 

During a February 2009 VA joints examination, the examiner reported left wrist scarring as a result of a laceration in service and subsequent surgery.  The Veteran complained of tenderness of the scar at times when he hits hit.  He has no pain from the scar.  Upon physical examination, the examiner reported two scars, one measuring 6 cm by 1 mm and one measuring 7 cm by 1 cm.  They were flat, light, and nontender.  There were no adhesions or functional loss as a result of the scar.  The examiner noted no ulcerations or skin breakdowns over the scar.  

During a December 2011 VA scars examination, the examiner noted a scar located on the left wrist, reportedly from laceration.  The scar measured 6 cm x 1 mm, and was described as light, flat, and nontender.  The examiner also reported a scar from the left hand to left wrist reportedly from surgery.  The scar measured 7 cm by l cm light, flat, and nontender.  The examiner also noted residual scars on the right knee post-surgery in 1980, 1983, and 1993.  Scar number one measured 9 cm by 2 cm and was slightly indented.  Scar number two measured 6 cm by 5 mm (incision), 2 cm (suture scars).  Scar number three measured l cm by 5 mm. Scar number four measured 1.5 cm by l cm.  There was no tenderness (pain) of the scars.  There were no ulcers or skin breakdowns on the scars.  There was no functional loss from the scars.  The scars were superficial (underlying tissue damage is not present).  There were no definite adhesions (adherence to underlying tissue) from the scars.  

During a September 2015 VA wrist examination, the examiner noted the presence of scars, but indicated there were no painful scars. 

During a September 2015 VA knee examination, the examiner noted the presence of painful scars.

During a September 2015 VA examination, the examiner reported two linear scars on the left wrist measuring 6 cm and 7 cm, respectively.  Additional linear scars were noted on the right knee measuring 9 cm, 6 cm, 1 cm, and 1.5 cm.  The examiner noted that two of these knee scars were tender or painful on examination, but did not cause limitation of function nor impact his ability to work.  

Analysis

The Board agrees that a compensable evaluation prior to September 25, 2015, for scars on the left wrist and right knee is not warranted.  There is no evidence of painful or unstable scars prior to the September 2015 VA examination.  Although the Veteran reported during the February 2009 VA examination that his scar hurts when he hits it, physical examination failed to show any evidence of painful scar.  As such, the Board finds an increased rating prior to September 25, 2015 is not warranted. 

For the period starting September 25, 2015, the Board notes that the September 2015 VA scars examiner found two painful scars upon examination.  The September 2015 VA joints examination reports indicate both painful scars were on the Veteran's right knee.  As such the currently assigned 10 percent evaluation is warranted for painful scars under the version of the regulation in effect in 2005.  

Since the revised regulations provide that one or two tender scars in the same general location warrants a maximum evaluation of 10 percent, the revised regulation would not be more favorable to the Veteran.  The Veteran is not entitled to an evaluation in excess of the assigned two 10 percent ratings under the version of the regulation in effect in 2005 or the revised version effective in October 2008.

The Veteran's scars are linear surgical scars, and two right knee scars have been found to be painful or unstable.  They do not involve an area greater than 6 square inches (39 square centimeters).  There is also no evidence of limitation of motion or function attributable to the scars.  No additional higher or alternative ratings under a different diagnostic code can be applied in this case, as the Veteran's scars do not meet the criteria for higher ratings under any of the scar diagnostic codes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

	C.  Both Claims

The Board also considered whether the Veteran has raised a claim for increased evaluations on an extraschedular basis.  Entitlement to an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

As discussed at length above, the Veteran has not reported any sign or symptom of cervical radiculopathy, peripheral neuropathy of the left wrist, or scars that is not addressed above.  The Veteran testified that his peripheral neuropathy impedes his ability to use his left hand, resulting in significant interference with his ability to work.  However, there is no objective medical evidence that the peripheral neuropathy of the left wrist results in some exceptional factor of disability.  The objective evidence reflects that the Veteran has not required hospitalization for the service-connected disabilities addressed in this decision.  The objective evidence discloses that the service-connected cervical radiculopathy, left wrist, and skin disabilities do not result in any symptom of disability that is not encompassed within the rating schedule.

Therefore, the criteria for referral for an assignment of a compensable, extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A separate 20 percent disability rating for cervical radiculopathy of the left upper extremity is granted. 

Prior to September 25, 2015, the claim for a 30 percent evaluation for peripheral neuropathy of the left hand is granted. 

Starting September 25, 2015, the claim for a 60 percent evaluation for peripheral neuropathy of the left hand is granted.

Prior to September 25, 2015, the claim for a compensable evaluation for scars, left wrist and right knee, is denied.

Starting September 25, 2015, the claim for a disability evaluation in excess of 10 percent for scars, left wrist and right knee, is denied. 
REMAND

The Veteran's service-connected degenerative joint disease of the left wrist includes decreased range of motion of fingers.  Although the Veteran underwent a VA joints examination in September 2015 to consider the severity of the Veteran's left wrist disability, the Veteran was not provided a VA hand disability to determine the severity of the limitation of motion of the fingers of the left hand.  As such, the Board finds a new VA hand examination is necessary. 

The record indicates that the Veteran was afforded VA examination for his right knee disability in September 2015.  However, during the pendency of the appeal, and since the most recent VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Further, in another recent case, Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or maligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.

Unfortunately, the VA lumbar spine, right knee, and left wrist examination reports of record do not meet all of the requirements set forth above.  Since the reports do not fully satisfy the requirements of Correia and Southall-Norman, new examinations for the Veteran's lumbar spine, right knee, and left wrist are necessary to decide the claims.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Veteran must be afforded new VA examinations to correct the deficiencies noted above.


As the VA spine examination may provide additional evidence as to the severity of the Veteran's service-connected sciatica of the right and left lower extremities.  The Board finds the claim is intertwined with the increased rating claim for degenerative disc disease of the lumbar spine and adjudication must be deferred.  Additionally, the Veteran's claim for TDIU is inextricably intertwined with the adjudication of the increased rating claims and it is remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also update VA treatment records.

2.  After completing directive (1), schedule the Veteran for an appropriate VA examinations to determine the current severity of his service-connected lumbar spine, right knee, and left wrist disabilities.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In the examination report, the examiner must include all of the following:

A.  Active range of motion testing results.
B.  Passive range of motion testing results.
C.  Weightbearing range of motion testing results.
D.  Non-weightbearing range of motion testing results.

The examiner should also complete range of motion testing for the service-connected left hand little, ring, middle and ring fingers.

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

3.  Then, readjudicate the issues on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


